PER CURIAM:
There appears to be no error in the trial court rulings on defendants’ exceptions. Even if there is arguable doubt about any of the exceptions, reversal of the trial court will not terminate the litigation. Herlitz Construction Co., Inc., v. Hotel Investors of New Iberia, Inc., 396 So.2d 878 (La.1981).
At a minimum, plaintiff is entitled to prompt payment of maintenance and cure. Vella v. Ford Motor Co., 421 U.S. 1, 3, 95 S.Ct. 1381,1383,43 L.Ed.2d 682 (1975).
The court of appeal erred in staying the proceedings and granting defendants’ writ application. Defendants have an adequate remedy by appeal after discovery is completed and the case is tried.
The stay and the writ grant by the court of appeal are vacated and the case is remanded to the trial court for further proceedings.
WRIT GRANTED AND MADE PEREMPTORY: STAY VACATED: CASE REMANDED.
MARCUS, J., not on panel.
LEMMON and VICTORY, JJ., dissent and would deny the writ.